Title: To James Madison from Charles Willson Peale, 1 April 1806
From: Peale, Charles Willson
To: Madison, James


                    
                        Dear Sir
                        Museum April 1st. 1806
                    
                    The other two Polygraphs for Tripoli I have this Day put on board the Schooner Caroline commanded by Captn. Fisher, the Bill of Lading enclosed. The Captn. tels me that he intends to sail on tomorrow. I hope that which went by he way of appoquinomy has arrived in good condition.
                    It was by accident I heard of the present conveyance, for I was led to

believe that I could not find a passage by water in less than 3 weeks, or I would have perfered it as the President intimated his desire to have it so.
                    
                        
                            The price of the three Polygra[p]hs mounted with Silver is  
                             370$
                        
                        
                            the walnut Cases lined with cloath & 2 packing Cases—
                              30
                        
                        
                            
                            $600
                        
                    
                    Please to inform the President that I am about a drawing of the Antilope, which I have mounted, that Captn. Lewis sent, with the intention of sending it to him inclosed in a letter, within 2 or 3 days. I wish to look over some few authors, to know if it has been discribed—Seba gives the horns of it in one of his plates, without discription, he only calls it the American Antilope. The Marmot has not been completely torpid tho’ nearly so; it has, now & then, eaten a little. The Lizard which the President send to the Philosophical society is dead, and I have preserved it, expecting to put it into the Museum. I am with much respect your friend
                    
                        CWPeale
                    
                